COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Annunziata and Overton
Argued at Richmond, Virginia


NATIONAL NURSE SERVICES/ATLIS HEALTH
 SERVICES, INC. AND FIDELITY &
 CASUALTY INSURANCE COMPANY
                                          MEMORANDUM OPINION * BY
v.   Record No. 1451-96-2               JUDGE JAMES W. BENTON, JR.
                                             JANUARY 7, 1997
DONNA PATRICIA SWAN


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Ruth Nathanson (Midkiff & Hiner, P.C., on
            brief), for appellants.

            Gerald G. Lutkenhaus for appellee.



      On this appeal, National Nurse Services/Atlis Health

Services, Inc. and Fidelity & Casualty Insurance Company, jointly

designated "the employer," contend that the commission erred in

finding (1) that the employer was not justified in terminating

Donna Swan from selective employment and (2) that Swan adequately

marketed her residual capacity.    Because the commission's

findings are supported by credible evidence, we affirm the award.

                                  I.

      The following is the well established standard of appellate

review from decisions of the commission:
          We do not retry the facts before the
          Commission nor do we review the weight,
          preponderance of the evidence, or the
          credibility of witnesses. If there is
          evidence or reasonable inference that can be
          drawn from the evidence to support the
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          Commission's findings, they will not be
          disturbed by this Court on appeal, even
          though there is evidence in the record to
          support contrary findings of fact.


Caskey v. Dan River Mills, Inc., 225 Va. 405, 411, 302 S.E.2d
507, 510-11 (1983).

     The following principles are also well established:
          When a disabled employee is discharged from
          selective employment, the "inquiry focuses on
          whether the [employee's] benefits may
          continue in light of [her] dismissal." An
          employee's workers' compensation benefits
          will be permanently forfeited only when the
          employee's dismissal is "justified," the same
          as any other employee who forfeits her
          employment benefits when discharged for a
          "justified" reason.
             A "justified" discharge (one which
          warrants forever barring reinstatement of
          workers' compensation benefits) does not
          simply mean that the employer can identify or
          assign a reason attributable to the employee
          as the cause for his or her being discharged.
           Whether the reason for the discharge is for
          "cause," or is "justified" for purposes of
          forfeiting benefits must be determined in the
          context of the purpose of the Act and whether
          the conduct is of such a nature that it
          warrants a permanent forfeiture of those
          rights and benefits. "[T]he Commission . . .
          must be mindful of the purposes and goals of
          the" Act.

Eppling v. Schultz Dining Programs, 18 Va. App. 125, 128, 442
S.E.2d 219, 221 (1994) (citations omitted).    "The reason for the

rule is that the wage loss is attributable to the employee's

wrongful act rather than the disability."     Timbrook v. O'Sullivan

Corp., 17 Va. App. 594, 597, 439 S.E.2d 873, 875 (1994).

     Debbie Vaughters, the employer's human resources manager,



                              - 2 -
testified that Swan was terminated on March 19, 1995, after

Vaughters received information in a written report that Swan had

been verbally abusive to a patient at a mental hospital.      Swan

denied that she was terminated on that date and also that she

verbally abused the patient.   Swan testified that when she was

attempting to give medication to a mental patient who had a

history of injuring other nurses, the patient repeatedly lashed

out at her, "slinging his shirt like he wanted to physically hit

[her] with it."    Swan further testified that she met with

Vaughters on May 9, 1995, and Vaughters indicated that she would

investigate the incident.   Swan testified that on June 1, 1995

she received a telephone call from the employer offering her a

work assignment.
     The commission accepted Swan's testimony and made the

following findings:
             The record reflects that, after November
          17, 1994, [Swan] was released to light duty
          and continued to work in that capacity with
          her preinjury employer. It is axiomatic
          that, where an employer withdraws an offer of
          light work without justification, the
          employee is entitled to resumption of
          temporary total disability benefits. Here,
          we find that the employer withdrew its offer
          of light work on March 19, 1995. After that
          date, the employer gave [Swan] no further
          assignments and paid her no further salary.
          Further, we find that the withdrawal of the
          offer of light work was not justified. There
          is no evidence before us that the seven
          clients who requested that [Swan] not be
          assigned to their case did so because of her
          misconduct. Neither does the evidence
          establish that she was verbally abusive to a
          patient on March 19, 1995, the asserted basis
          for her termination. Contradictory evidence



                                - 3 -
             was presented on this point.


     These findings are supported by credible evidence in the

record.   Accordingly, we uphold the decision that Swan's

dismissal for misconduct was not proved to be justified.

                                  II.

     "A disabled employee with residual marketable capacity who

claims entitlement to benefits for total work incapacity must

prove that he or she has made a reasonable attempt to procure

work, but has been unable to market his or her remaining work

capacity."     The Greif Co. v. Sipe, 16 Va. App. 709, 715, 434
S.E.2d 314, 318 (1993).    In reviewing the commission's finding

that Swan made a reasonable effort to market her residual

capacity, we must consider the evidence in the light most

favorable to the finding of the commission.     See Wood v. Virginia

Employment Comm'n, 20 Va. App. 514, 517, 458 S.E.2d 319, 320

(1995).

     The commission made the following findings:
          From March 19 through April 23, 1995, [Swan]
          contacted ten potential employers and
          submitted four applications for employment.
          We find this effort sufficient to meet [her]
          duty to market. On April 24, 1995, [Swan]
          obtained part-time employment as a
          babysitter, earning $60 per week.
          Thereafter, [she] continued her marketing
          efforts, efforts which we also find adequate.


     In addition to Swan's testimony detailing her search for

employment, the record contains an exhibit that supported her

testimony.    The exhibit, which was introduced at the evidentiary



                                 - 4 -
hearing, listed the entities that Swan contacted for employment.

That evidence provides credible support for the commission's

findings.

     Accordingly, we affirm the commission's award.
                                             Affirmed.




                              - 5 -